     Case 1:19-cv-00851-DAD-JDP Document 17 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS MADDOX,                                   Case No. 1:19-cv-00851-NONE-JDP (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
13           v.                                        RESPONDENT’S MOTION TO DISMISS
                                                       PETITION
14    M. PARR,
                                                       (Doc. Nos. 14, 16)
15                       Respondent.
16

17          Petitioner Thomas Maddox, a federal prisoner proceeding with appointed counsel,

18   petitioned for the issuance of a writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1.) This

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302. On April 7, 2020, respondent moved for dismissal of the petition. (Doc. No.

21   14.) On May 12, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that respondent’s motion to dismiss be granted. (Doc. No. 16.) The findings and

23   recommendations were served on petitioner and contained notice that objections thereto were due

24   within fourteen (14) days of service. (Id.) The time for filing objections has passed and

25   petitioner has not filed any objections to the pending findings and recommendations.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. The magistrate judge concluded that

28   petitioner’s petition for bond hearing or for release from custody was now moot because
                                                      1
     Case 1:19-cv-00851-DAD-JDP Document 17 Filed 06/02/20 Page 2 of 3

 1   petitioner had since been removed to Lagos, Nigeria. (Doc. No. 46 at 3.) The magistrate judge

 2   also considered potential collateral consequences to petitioner stemming from his past

 3   confinement and found that there were none, and that any appellate challenge of the immigration

 4   judge’s deportation order rested exclusive in the jurisdiction of the Court of Appeals. (Id.) Based

 5   on these findings, the magistrate judge recommended that respondent’s motion to dismiss be

 6   granted without prejudice. (Id. at 4.) Having carefully reviewed the entire file, the court agrees

 7   and finds the findings and recommendations to be supported by the record and proper analysis.

 8           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 9   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

10   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

11   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

12   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

13   court issue or deny a certificate of appealability when entering a final order adverse to a

14   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

15   Cir. 1997).

16           If, as here, a court grants a motion to dismiss a petition for a writ of habeas corpus, the

17   court may only issue a certificate of appealability when “the applicant has made a substantial

18   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial

19   showing, the petitioner must establish that “reasonable jurists could debate whether (or, for that

20   matter, agree that) the petition should have been resolved in a different manner or that the issues
21   presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529

22   U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

23           In the present case, the court concludes that petitioner has not made the required

24   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

25   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

26   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that
27   /////

28
                                                         2
     Case 1:19-cv-00851-DAD-JDP Document 17 Filed 06/02/20 Page 3 of 3

 1   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

 2   a certificate of appealability.

 3           Accordingly:

 4           1.      The findings and recommendations issued on May 12, 2020 (Doc. No. 16) are

 5                   adopted in full;

 6           2.      Respondent’s motion to dismiss the petition for writ of habeas corpus (Doc. No.

 7                   14) is granted;

 8           3.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed without prejudice;

 9           4.      The court declines to issue a certificate of appealability; and

10           5.      The Clerk of Court is directed to assign a district judge to this case for the

11                   purposes of closure and to close this case.

12   IT IS SO ORDERED.
13
         Dated:     June 2, 2020
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
